Citation Nr: 1004066	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  04-39 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to June 28, 2002, for 
a rating of 100 percent disability for schizophrenia, 
paranoid type. 


REPRESENTATION

Appellant represented by:	Lorenzo Di Salvo, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from June 1976 to September 
1978.  He was born in August 1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) in July 2003.  Prior VARO action 
was discussed in detail in a Board decision in December 2007.

The Veteran provided testimony before the undersigned 
Veterans Law Judge on Travel Board at the RO in November 
2007.  A transcript (Tr.) is of record.  

In December 2007, the Board denied the claim, then 
characterized (based in significant part on the clarifying 
discussion which took place at the hearing) as entitlement to 
an effective date prior to June 28, 2002, for a rating of 100 
percent disability for schizophrenia, paranoid type, based 
upon an allegation of clear and unmistakable error (CUE) in 
one or more previous final RO rating decisions.  At that 
time, the Veteran was represented by the Disabled American 
Veterans (DAV).

The Veteran, represented by the attorney shown on the first 
page of the present decision, took the 2007 Board decision on 
appeal to the United States Court of Claims for Veterans 
Appeals (the Court).  A brief was filed on behalf of the 
Veteran with regard to that appeal, relating to all the 
issues and aspects of the case considered therein; that 
document is of record.

However, a subsequent Joint Motion for Remand which was filed 
in the Court appears to have focused on the lack, within the 
Board decision, of a discussion of whether there had been an 
informal claim filed from March 1994 and prior to June 2002, 
specifically on December 12, 2001.  

The Court Order of May 29, 2009, remanded the case in 
accordance with the Joint Motion, in which it was stated that 
"for purposes of this motion only, the parties accept the 
statement of facts as presented in the Board's decision, 
except as noted otherwise herein".  The Joint Motion 
premised that the Veteran had never filed an appeal on any 
issue relating to CUE (and, concomitantly, that the Board had 
not only been wrong in the substance of the 2007 decision, 
but in fact had not had jurisdiction to review it in that 
decision); but that the Veteran had emphasized, and continued 
to place exclusive focus on, the period from 1994 to 2001 as 
to reopening his claim; and specifically argued that a 
December 2001 clinic visit and associated medical records had 
constituted an informal claim to reopen.  The Board will do 
likewise, and the issue has been phrased accordingly on the 
first page, above. 


FINDINGS OF FACT

1.  The Veteran filed a claim for increased compensation, 
including in March 1994; a timely appeal was not taken from 
the subsequent denial of that claim, and therefore it was 
final.

2.  Notice was sent to the Veteran thereafter of the 
requirement in the law that compensation rates must be 
reduced during his incarceration effective October 2, 1996; 
in the interim, while various other issues were raised such 
as apportionment of part of his benefits to the grandmother 
of his children, the issue of increased compensation was not 
raised.

3.  The Veteran was purportedly released from incarceration 
on July 2, 1997.

4.  In January 1998, the Veteran asked that his check be sent 
to his new address; other information was introduced 
regarding dependents, etc., but he still said nothing about 
seeking an increase in his disability rating.

5.  No evidence, including clinical records, shows any intent 
to file a claim or evidence to support such a claim in the 
period from 1994 to December 2001.

6.  In a VA Form 21-4138 received on June 28, 2002, the 
Veteran requested a re-evaluation of his disability rating.

7.  A December 12, 2001, psychiatric intake report and 
associated documents are now of record; these in the 
aggregate can reasonably be construed as an informal claim 
for increased compensation for schizophrenia, and can 
reasonably support a finding that the increased degree of 
disability arose on that date.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 28, 
2002, namely from December 12, 2001, for the award of 100 
percent rating for schizophrenia, have been met.  38 U.S.C.A. 
§§ 5103, 5109A, 5110, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.105, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  In view of the disposition 
herein on the sole remaining appellate issue as framed within 
the Joint Motion for Remand approved by the Court, there is 
no need for further discussion of notice or development.

II.  Legal Criteria, Factual Background, and Analysis

An individual whose VA claim is denied by an RO has one year 
in which to initiate an appeal to the Board by filing a 
notice of disagreement.  If no appeal is filed, the decision 
is final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); see 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400.

An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2).  Otherwise, the effective date is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).

Pursuant to 38 C.F.R. § 3.400(o)(2), the effective date of an 
increase in compensation may be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if the claim is received within one year from 
such date; otherwise the effective date will be the date of 
receipt of the claim.  

The Court of Appeals for Veterans Claims has held that the 
Board must review all communications that could be 
interpreted as a claim for an increased rating, as well as 
all the evidence of record, and determine the earliest date 
as of which, within the year prior to the claim, the increase 
in disability was ascertainable.  See Harper v. Brown, 10 
Vet. App. 125, 126 (1997); Servello v. Derwinski, 3 Vet. App. 
196 (1992).

A claim is defined as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p) (2009).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).

38 C.F.R. § 3.157 provides that evidence from a private 
physician or layman may be accepted as an informal claim for 
benefits when the evidence furnished by or in behalf of the 
claimant is within the competence of the physician or lay 
person and shows a reasonable possibility of entitlement.  
Such a report cannot be considered as an informal claim for 
purposes of an earlier effective date for service connection 
where there has not been a prior allowance, or disallowance 
of a formal claim for compensation based on the 
noncompensable nature of the disability in question. Crawford 
v. Brown, 5 Vet. App. 33, 35 (1993).

For many years, with modest interim periodic revisions of 
language, requirements for a total rating for schizophrenia 
have mandated significant and stated symptoms resulting in 
virtual isolation from the community.  Specifically, under 
the provisions then in effect under 38 C.F.R. § 4.132, 
Diagnostic Code 9203, the rating for the Veteran's paranoid 
schizophrenia hinged on his overall social and industrial 
impairment.  A 50 percent rating was warranted if his 
symptoms are productive of considerable social and industrial 
impairment; a 70 percent rating was warranted for severe 
social and industrial impairment (manifested by lesser 
symptomatology than is required for a total schedular 
rating); a total schedular rating is warranted when the 
Veteran's psychosis comprises active psychotic manifestations 
of such extent, severity, depth, persistence or bizarreness 
as to produce total social and industrial inadaptability

The Veteran and his representative have raised the 
applicability of 38 C.F.R. § 3.157, which permits acceptance 
of the date of a VA hospitalization or examination as an 
"informal claim" in increased rating cases.  See also 
Crawford v. Brown, supra.

Where there is a final denial of an increased-rating claim, 
and new evidence is subsequently submitted in support of a 
higher rating (as in this case), the effective date of the 
award of compensation is the date of the new claim 
(regardless of whether it is in the form of a formal or 
informal claim) or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o).

After the Veteran filed another claim for an increased 
rating, VA examination in December 1993 showed slightly 
scattered and disorganized thought processes but not 
hallucinations or delusions, and his affect was reported to 
be entirely normal.  The VARO's rating action in March 1994 
continued his 30 percent rating.  He was so informed, and did 
not file a timely appeal.  


Notice was sent to the Veteran during that time of the 
requirement that compensation rates must be reduced during 
incarceration effective October 2, 1996; in the interim, 
while various other issues were raised such as apportionment 
to the grandmother of his children, the issue of his wanting 
an increased rate of compensation was not raised.

The Veteran was purportedly released from incarceration on 
July 2, 1997.  In January 1998, he asked that his check be 
sent to his new address, and additional evidence was 
submitted regarding dependents, etc.  He still said nothing 
about an increase in his disability rating.

On December 12, 2001, the Veteran was seen in the VA Mental 
Health Clinic for an intake appointment.  He had been laid 
off the prior month, was depressed, and said that things had 
been "going downhill".  It was reported that the vocational 
rehabilitation office had referred him because of his 
inability to keep jobs; however, there is no record of that 
referral.  The Veteran said he had not had  treatment since 
separation from service.  He had scheduled to see a 
psychiatrist outside the VA facility in the following month 
because of difficulty in getting the VA appointment.  He 
initially admitted to decreased sleep and appetite, auditory 
hallucinations, paranoid ideation, ideas of reference, racing 
thoughts, inability to manage his finances, and hyper-
religiosity.  The examiner indicated in the report that he 
had suggested that the Veteran consider applying for Social 
Security benefits, and perhaps an increase in his VA 
disability.

The Veteran said that he had quit drinking alcohol about 3 
weeks before, but before that, he had daily consumed a quart 
of wine and had been drinking for some 25 years.  He said he 
had last used marijuana in 1977, and cocaine in 1996, and had 
spent 11 months in prison for selling the latter.  He said 
that his spirituality had been, and remained, important to 
him.  He was currently married but separated since May 2001, 
and he anticipated a divorce in the following year; he had 
eight children, three living with him (ages 18, 14, and 13).  
He said he was spending his days looking for work.  The 
examiner described his affect as restricted, and said his 
mood was depressed.  It was noted that he had been coping 
without medications.  Further testing was to be scheduled.

Statements were later received from the VA staff psychiatrist 
to the effect that the Veteran had been going to that Mental 
Health Clinic since December 12, 2001.  He had then been 
started on resparidone.  He had had ongoing symptoms to 
include auditory hallucinations, delusional activity, 
paranoid ideation, isolation, difficulty performing the 
activities of daily living, and decreased concentration.  His 
affect was blunted.  The psychiatrist felt that his 
schizophrenia rendered him unable to work.

Subsequent clinical notations show ongoing care, medication, 
and similar symptoms.  The report of the VA examination in 
February 2002 is of record confirming hallucinations, fair to 
poor insight and judgment, inability to handle finances, etc.  
His Global Assessment of Functioning (GAF) score was 42.

In a VA Form 21-4138 received on June 28, 2002, the Veteran 
requested a re-evaluation of his disability rating. 

In October 2002, the VARO received notice that the Veteran 
had been confined on April 2, 2002, and, because he remained 
incarcerated, his rating would again be reduced.  He was so 
informed in November 2002.

In the interim, however, additional clinical data was 
obtained including a VA examination in February 2003.  Based 
upon the evidence therein, a 100 percent rating was assigned 
for his schizophrenia, effective June 28, 2002, the date of 
his claim for the increase.   

Considering the additional evidence of record, and with the 
benefit of hindsight, the Board finds that, although there is 
nothing in the file from March 1994 until 2001, the intake 
document of December 12, 2001, may reasonably be construed as 
an informal claim for increased compensation (in this case, a 
100 percent rating) for schizophrenia.  Although there may 
have been a period shortly before that date when he had some 
deterioration which precipitated action on his part, e.g., 
taking himself to VA for the first time (including loss of 
his job, the consistency of which caught the attention of the 
vocational rehabilitation specialists), and there well may 
have been others in his social environment who were 
encouraging him to take some sort of action, there is 
insufficient basis for finding anything earlier than that 
date as an informal claim or reflecting that it was factually 
ascertainable that the increased disability had existed in 
the year prior to the claim.  In this context, the Board 
notes that the date assigned is that which was the virtually 
singular focus of the Joint Motion approved by the Court.  In 
that regard, the Board concurs.  December 12, 2001, but no 
earlier, is the date from which the 100 percent rating is 
warranted for the Veteran's schizophrenia.


ORDER

An effective date earlier than June 28, 2002, for a rating of 
100 percent disabling for schizophrenia, paranoid type, is 
granted from December 12, 2001.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


